MEMORANDUM OPINION
No. 04-04-00253-CV
IN RE FIRESTONE/FORD CASES

From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-04351
Honorable Michael Peden, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	June 9, 2004
DISMISSED
	When Esther De La Garza Hurtado filed this appeal, she was required to pay a $125.00  filing
fee. See Tex. Gov't Code Ann. § 51.207(b)(1) and § 51.941(a)(1) (Vernon Supp. 2003); Texas
Supreme Court Order Regarding Fees Charged In Civil Cases In the Supreme Court and
the Courts of Appeals (July 21, 1998) § B.1.(a). Hurtado did not pay the required filing fee;
accordingly, in a letter dated April 19, 2004, the clerk of this court notified Hurtado of the deficiency.
On May 4, 2004, when the fee remained unpaid, this court ordered that Hurtado must, not later than
May 14, 2004, either (1) pay the applicable filing fee or (2) provide written proof to this court that
she is excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See Tex.
R. App. P. 5 ("A party who is not excused by statute or these rules from paying costs must pay -  at
the time an item is presented for filing - whatever fees are required by statute or Supreme Court
order. The appellate court may enforce this rule by any order that is just."). The court advised
Hurtado that if she failed to respond satisfactorily within the time ordered, the appeal would be
dismissed. See Tex. R. App. P. 42.3.
	The filing fee has not been paid; and Hurtado has not otherwise responded to our May 4,
2004 order. We therefore order this appeal dismissed for want of prosecution. We further order
Hurtado to bear all costs of this appeal. 
							PER CURIAM